Citation Nr: 1728292	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-26 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for a left varicocele scar associated with a post-operative left varicocele.  

2.  Entitlement to a compensable rating for post-operative residuals of a left varicocele.  


REPRESENTATION

Appellant represented by:	Jodee Kayton, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1980 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

These issues were previously before the Board in April 2015, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's post-operative left varicocele scar is painful but not unstable.  

2.  The Veteran's post-operative residuals of a left varicocele include complaints of pain, but do not include any urinary tract infection symptomatology or necessitate intensive treatment, and long term drug therapy and hospitalization for the disability is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no greater, for a post-operative left varicocele scar have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7804 (2016).  

2.  The criteria for a compensable evaluation for post-operative residuals of a left varicocele have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7599-7525 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of February 2011 and May 2011 letters that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in July 2016.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

a. Left varicocele scar

The Veteran contends he is entitled to a compensable rating for the post-operative scar resulting from his left varicocele.  He currently has a noncompensable rating under Diagnostic Code 7804.  He asserts this scar causes him pain and discomfort.  

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804.  Diagnostic Code 7804 applies to scars that are unstable or painful.  A 10 percent rating is warranted for one or two qualifying scars.  A 20 percent rating is assigned for three or four qualifying scars and a 30 percent rating for five or more qualifying scars.  See 38 C.F.R. § 4.118 (2016).  

The Veteran was afforded VA examinations of his scar in October 2010 and July 2016.  Private treatment and Social Security Administration records were also obtained and reviewed.  The medical record reflects a scar in the left inguinal region, without adherence, keloid formation, instability, or other impairment.  This scar is 13cm in length, according to the July 2016 examination report.  The VA examiners noted the Veteran's reports of recurrent pain of the scar, but noted no limitation of motion or loss of function due to the scar.  Similarly, private treatment records reflect the Veteran's reports of chronic pain of the genitourinary region.  

The Board finds the Veteran's assertions regarding the pain resulting from his left varicocele scar to be competent and credible.  Therefore, in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds he is entitled to a 10 percent rating under Diagnostic Code 7804 as there is only one scar at issue.  

The Board has also considered whether the Veteran may be entitled to a higher rating under another diagnostic code for the scar, but finds an increased rating is not warranted under other criteria.  Diagnostic Code 7800 applies to scars of the head, face, or neck, and therefore is not applicable.  Diagnostic Code 7801 applies to deep and nonlinear scars, which does not apply to the Veteran's scar.  Diagnostic Code 7802 applies to superficial and nonlinear scars, but requires scarring of an area of at least 144 square inches for a compensable rating.  Finally, as the scar has not been shown to have any other disabling effects, no separate rating is warranted for such impairment.  

Additionally, because the level of impairment resulting from the Veteran's left varicocele scar has not warranted a disability rating in excess of 10 percent at any time during the pendency of this appeal, a staged rating is not warranted.  Entitlement to an extraschedular rating will be considered below.  

b. Residuals of a left varicocele

The Veteran seeks a compensable rating for his post-operative residuals of a left varicocele.  He asserts this disability results in pain and discomfort on a regular basis, and a compensable rating is thus warranted.  

The Board notes that a specific diagnostic code is not provided for varicoceles.  If an unlisted condition is encountered it is rated under a closely related disease or injury in which the functions affected, the anatomical localization, and the symptomatology are closely analogous.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

In this case, the RO has evaluated the Veteran's residuals of a left varicocele under the diagnostic code utilized for chronic epididymo-orchitis.  38 C.F.R. § 4.20; see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Epididymo-orchitis is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7525.  DC 7525 provides that such a disability will be rated as a urinary tract infection.   

Under 38 C.F.R. § 4.115a, a 10 percent rating is warranted for a urinary tract infection manifested by the need for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is warranted for urinary tract infections where there is recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  A urinary tract infection resulting in renal dysfunction may also be rated under the criteria for renal dysfunction.  Id.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

The Veteran has been afforded VA genitourinary examinations in October 2010 and July 2016.  Private and Social Security Administration medical records have also been obtained and reviewed.  On examination, the Veteran's genitalia have been normal in appearance, with no current varicoceles observed.  He has been without such urinary symptoms as leakage, urgency, recurrent urinary tract infections, obstructed voiding or urinary retention, urinary tract stones, renal dysfunction, erectile dysfunction, or acute nephritis.  Urinalysis studies have been within normal limits.  In October 2010, the VA examiner, an urologist, stated there were no diagnostic complications of the left varicocelectomy.  The July 2016 examiner concluded no change in diagnosis was warranted.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a compensable rating for the post-operative residuals of a left varicocele.  The record does not show that the Veteran has any history of recurrent urinary tract infections or related symptomatology specifically due to the left varicocele disability.  The Board acknowledges the Veteran's complaints of continuing postoperative pain.  He has, however, been awarded a compensable rating for his post-operative left varicocele scar based on those same complaints of pain, and the award of separate compensable ratings for the same manifestations is prohibited.  See 38 C.F.R. § 4.14.  Moreover, the record does not document long-term drug therapy or hospitalization and/or intensive management exclusively for his left varicocele.  For these reasons, the Board finds that a compensable evaluation is not warranted for the Veteran's post-operative residuals of a left varicocele under Diagnostic Code 7525 at any time during the period under consideration.  The Veteran's left varicocele residuals also do not include voiding or renal dysfunction, such that evaluation under other diagnostic criteria is warranted.  Entitlement to an extraschedular evaluation will be considered below.  


c. Extraschedular consideration

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, reported symptoms of the service-connected genitourinary disabilities at issue, chiefly pain, have been contemplated by the schedular criteria.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected disabilities at issue; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In the present case, however, the evidence does not suggest the Veteran's various service-connected disabilities result in an exceptional level of impairment not captured by the schedular evaluations.  


	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating of 10 percent and no higher for a post-operative left varicocele scar is granted.  

A compensable rating for post-operative residuals of a left varicocele is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


